Earl Warren: -- you may continue.
Gary Thurlow: May it please the Court. I had only one last point to make. One of the respondents' contentions is that the taking and the processing of this fish or at least the processing of this fish should not be taxed in Alaska because this fish will later be taxed in Seattle or in the State of Washington. Now, I don't think that's a good argument because you have a local activity in Alaska and that local activity is not going to be repeated in any other State, so there's no harm in taxing this one local activity occurring in Alaska. It makes no difference whether a different activity which occurs in Seattle is taxed or whether it isn't taxed. It's simply irrelevant. In conclusion --
Charles E. Whittaker: Mr. Thurlow.
Gary Thurlow: Yes.
Charles E. Whittaker: (Inaudible) -- Did you urge your District Judge -- Judge Hodge to construe your statute as you now urge upon us?
Gary Thurlow: No, sir. It -- no, sir. Our briefs -- I don't think that I've seen any briefs in the record and I don't know exactly what we did argue to Judge Hodge. But apparently, Judge Hodge was led to the -- to the view that the tax should be on the taking and I suppose, one of the reasons he ruled that way is that under the view which I am asserting here today, some of the freezer ship operations are likely to be immune from any Alaska taxes whatsoever. If a freezer ship lays outside of Alaska's taxing -- taxing jurisdiction and if it buys all of its fish from independent fishermen, then, I do not believe that freezer ships would be liable to any taxes, whatsoever. Under Judge Hodge's ruling, freezer ships would have to take the tax responsibility for all fish which had -- had come from Alaska waters.
Charles E. Whittaker: But if the interpretation of your statute which you now urge upon us was not presented to nor urged upon him, should it not be -- is it not commonly true that the best Court to interpret a state statute is the Court of the State and its reasonable construction or interpretation is binding on all?
Gary Thurlow: Well, it's difficult to answer because Alaska was a territory at that time and the -- the appellate court for the Federal District Courts was the Ninth Court of Appeals. So, if you can consider that the Ninth Court of Appeals as being the territorial Supreme Court of the State of Alaska, you at least have two opinions from that Court to go on. You have the opinion of the three-man panel which I think is correct and the opinion of the entire Court, their final opinion which I think is wrong.
Earl Warren: Very well.
Felix Frankfurter: Mr. Thurlow, before you --
Earl Warren: Yes, sir.
Felix Frankfurter: -- proceed, along the lines or in connection with the question we've just put to you, in agreeing with my brother Douglas that certainly, it is relevant for the construction placed by a state court as to what it is on which the State purported to impose a tax not conclusive but it's something to be considered at all, taking those to -- taking that into account. I want to ask you this question. You -- you maintained or the part which is involving your position that the manner in which the statute is construed in relation to what it is that is being taxed, what it is that if you're validating taxed? It may make a difference how you construe the statute as to what it is on which a tax is sought to be imposed using that it may make a difference in construing the statute?
Gary Thurlow: Certainly. Long standing administrative inter -- interpretation of a statute is -- of relevance in -- in construing the statute.
Felix Frankfurter: I'm talking about whether if the statute opened to two different constructions as to what it is on which -- for which the taxes sought to be collected.
Gary Thurlow: Not in my opinion.
William J. Brennan, Jr.: Well, apparently it was (Inaudible) between.
Gary Thurlow: In other people's opinion it is, but not in mine.
Felix Frankfurter: But I don't mean to say that what you're urging here in the Court is it -- is it outside of the realm of the conceivable that if this question came up before the Supreme Court of -- of Alaska, they could only have to -- they would have to construed only your way that there'd be -- as a compulsion of intellectual honesty that would've required them? That can't be because this --
Gary Thurlow: No.
Felix Frankfurter: -- very Court is divided as between three or nine, isn't it?
Gary Thurlow: That's right.
Felix Frankfurter: Well, if that -- it does may make -- it may make a difference as to how the statute is construed regarding what it is that's levied it. What is it that you sought to be levied about, is that right?
Gary Thurlow: That's right. This Court is --
Felix Frankfurter: And one construction may lead the Court to say this is within it, another construction may say it's without it, is that right?
Gary Thurlow: That's right. This Court has always taken that position.
Felix Frankfurter: Well, do you agree to that?
Gary Thurlow: I agree.
Felix Frankfurter: There is that ambiguity in the statute, resolved one way by the District -- by the Court of Appeals in the three-judge panel. Another way in the nine judge panel and of course, no construction at all from the Supreme Court of Alaska, is that right?
Gary Thurlow: That's right.
Felix Frankfurter: Do that state accurately? And where that --
Speaker: Well, but the certain statute by the District Court.
Gary Thurlow: There have been three constructions.
Felix Frankfurter: Well, because I hope that the -- your brother will address itself to that. Suppose you gave answer to that question which I made it clear.
Gary Thurlow: Well, in --
Felix Frankfurter: Alright, you can't answer for him. I want him to answer for himself.
Gary Thurlow: In conclusion, I would say I think it would be extremely harsh and unfair to all -- all other fish processors in Alaska to tax him at irrelevantly heavy rate. You can't raise your tax at 6%. This is a heavy tax and it should be heavy tax.
Hugo L. Black: Do you urge or do you ask or do you take any position as to whether the -- just should be sent back to the State in some way or the construction by the State Supreme Court?
Gary Thurlow: I would much prefer to see this Court rule on the issues because I think it is in the position to rule on them.
Charles E. Whittaker: (Inaudible)
Gary Thurlow: He's in the position to rule on the constitutional issues involved here.
Charles E. Whittaker: Now, what happens to interpretation?
Gary Thurlow: Well, I agree there's some ambiguity but I think this Court is competent to -- to pass on what the measure of the tax is and what the subject of the tax is. I -- I think that this is very fundamental and I think that it would be good if this Supreme Court should rule on this because courts are in confusion as -- as to what the difference is between a measure of the tax and what is the subject of a tax. I always sought this was elementary but apparently, it isn't. So, I would like to see this Court rule on that question. Of course you --
William O. Douglas: Do you think they have to start over again in the state court?
Gary Thurlow: Well, this case started in 1955. It's -- and it's going to be in the courts for another two or three years if the court rules in favor of the State. I -- I hate to see a case drag on so -- so long.
Tom C. Clark: Sorry, I didn't hear you. How would you get to this case into the Supreme Court of Alaska (Inaudible)?
Gary Thurlow: I -- I suppose you would remand it to the Supreme Court of the State of Alaska and then I suppose your respondents would move to have it removed to the District Court.
Tom C. Clark: (Inaudible) remand it to the Supreme Court of Alaska (Inaudible)
William O. Douglas: It's started rule in a territorial Court.
Gary Thurlow: That's right.
Tom C. Clark: You can have the Ninth Circuit.
Gary Thurlow: That's right.
Tom C. Clark: Don't you have -- are you claiming within Alaska Indian case that we have here?
Gary Thurlow: Yes, sir. I am.
Tom C. Clark: Is that statute permits -- is that statute permits to (Inaudible) or send it back to territorial court that you have in District Court? Will that statute (Inaudible) you then just take it from there to the Supreme Court (Inaudible)?
Gary Thurlow: Oh, I get lost somehow.
William J. Brennan, Jr.: (Inaudible)
Gary Thurlow: Yes, sir.
William J. Brennan, Jr.: And in that basis (Inaudible) you said territorial? It's provision, I think (Inaudible) permitted a review in a period of time of judgment of the lower court?
Gary Thurlow: Yes.
William J. Brennan, Jr.: (Inaudible)
Gary Thurlow: I don't know if at that time is open.
Tom C. Clark: Well, yes, certain period (Inaudible)
Gary Thurlow: Yes.
Tom C. Clark: When the case as he addressed -- when the case (Inaudible)
Gary Thurlow: It wasn't.
Tom C. Clark: So, he planned it back, as I remember it, under that statute (Inaudible) that territorial passes upon in the United States (Inaudible) and then send it along (Inaudible).
Gary Thurlow: That's right.
Tom C. Clark: (Inaudible)
Gary Thurlow: It would -- it would be --
Tom C. Clark: (Inaudible)
Gary Thurlow: It would be -- it would be very difficult to do this because no one knows where this case originated as a state case or as a federal case because, in those days, the territorial courts had jurisdiction over cases, a state nature and a federal nature indiscriminately. And no one would know whether this would be sent back to the United States, the District Court for the District of Alaska or to the Supreme Court of the State of Alaska. There's no way of telling this.
William J. Brennan, Jr.: (Inaudible) because it didn't permit an appeal to Supreme Court, within some period, the problem of judgment to the old territorial court with couple district.
Gary Thurlow: We could let you know, surely.
Hugo L. Black: Would a new suit be barred by the statute of limitation?
Gary Thurlow: I don't believe so. I don't think there is any statute of limitations as to tax actions of this kind.
Felix Frankfurter: None at all?
Gary Thurlow: Not in Alaska.
Felix Frankfurter: But some years here -- some years would be clearly all alive so that -- but -- but no statute being?
Gary Thurlow: I don't believe so. Freezer ships that posted the bond for this five -- five years, I would certainly hate to start a new suit and loss the benefit of that bond.[Laughter]
Gary Thurlow: Thank you.
Earl Warren: Mr. Detels.
Martin P. Detels, Jr.: Mr. Chief Justice, members of the Court. I want to discuss three preliminary matters and then come very quickly at the question of the incidence of the tax. The first and I think it's related to the function of this Court in dealing with the incidence is the statement that the respondents here have not paid or provided for payment of taxes accruing in the years -- tax years since this case was tried. Chapter 71 of the Session Laws of Alaska of 1955 requires that a tax liability bond be filed by persons applying for other licenses to engage in any business in Alaska that the amount of the bond be twice the amount of the estimated tax liability. And there is a further provision that the requirement for a bond maybe waived if the Attorney General finds that the applicant has property in Alaska subject to Alaska's jurisdiction in an amount sufficient to cover any estimated tax liability. Not all of the respondents have operated in each of the years since 1954, but each of the respondents has complied with this Section which I now speak, by either posting a tax liability bond or obtaining a waiver under conditions approved by the Attorney General of Alaska. So, the Alaska is protected and likewise, the respondents are extended to the extent of 10 years of tax liability as I stand before this Court today.
Charles E. Whittaker: May I ask? Would the terms of that bond continue to (Inaudible) the advancement of the State if the State should be remanded or determination of the union of the statute?
Martin P. Detels, Jr.: I do not have the bonds before me, Your Honor, but we made an effort to draft them in a form which would make their validity dependent upon the outcome of this litigation. And if there is any remand, I would assume that the litigation would not have terminated. Now, with respect to the statement that the respondents are Puget Sound canneries, that is not a fact. What the record does state is that the respondents can their fish in the State of Washington and that is all the record states. But the fact is that their fish are their custom canned by which is meant that someone who owns and operates a cannery, cans fish for a custom canning charge, the property and ownership of the fish remaining in these respondents. Now, from the standpoint of the administration of Washington's tax laws, the respondents for whom these fish are canned and who retained the ownership are the canners. And the taxes which they pay to the State of Washington are paid in respect of that canning. I don't believe that this is an unusual construction of the tax laws. But where there is a reference to the canning of the fish by respondents, that is the circumstance in which they are canned by respondents. Finally, with reference to the question of the significance of the three-mile limit and the territorial waters, in its last opinion, the Ninth Circuit Court of Appeals found that it did not need to decide that issue in order to pass upon the validity of this tax under the Commerce Clause. I think that is a correct proposition. The Court assumed that the freezing and storage of fish by respondents was being carried on in territorial waters, tested the validity of the tax on that assumption and found that invalid under the Commerce Clause. Now, if that position is not sustained by this Court, then, the Court will come to a due process question, and that would require a determination of the extent of the territorial waters. But as the case is here now, there has been no such determination except that the District Court inferentially ruled that the normal three-mile limit was applicable in Bristol Bay. And in its first opinion, which has now been withdrawn, a three-judge panel of the Court of Appeals held that a headland-to-headland rule should be applied and it suggested the drawing of a line which I calculated to be approximately 50 miles in lake, from one side of Bristol Bay to the other. Now --
Tom C. Clark: Is that directed on (Inaudible)
Martin P. Detels, Jr.: The evidence in the record on this issue, I would say consist of a chart from which these distances can be determined and that is all. There is no evidence in the record as to the amount of -- or I -- I should -- I should say this. There is evidence in the record of the number of fish loaded aboard respondents' vessels while they were outside the three-mile limit if that is the rule to be applied. There is no mechanical method of calculating the respondent's tax liability upon the predicate that a portion of Bristol Bay is an inland bay not subject to the three-mile rule.
Hugo L. Black: It's all that was done according to the record as it's shown that all that was done in the way of freezing is within that line from headland-to-headland?
Martin P. Detels, Jr.: No, it is not, Your Honor. And the first decision of the Court of Appeals remanded the case for a determination of what activity took place outside that line. Now, as to the incidence of the tax, it is the position of the respondents that its final determination in this case is a responsibility of this Court. The Court is dealing with a territorial tax, not a state tax. This case comes here from the only Court which could've had jurisdiction for the tax years here involved of the -- of any litigation involving the constitutionality of that tax, the District Court for Alaska and intermediately, the Ninth Circuit Court of Appeals. In any event, the ultimate responsibility for determining the practical operation and effect of the state tax claimed to infringe the Commerce Clause is upon this Court as in itself has said many times in Railway Express Agency versus Virginia, the 1954 decision. Neither the state courts nor the legislatures by giving the tax a particular name or by use of some formal words can take away our duty that consider its nature and effect in which inquiry, we are concerned only with its practical operation.
Felix Frankfurter: But we have also said as you know that what the state court has done, is illuminating the cast, is to be considerably as relevance in construing what after all as often as not in the series of more or less complicated or it's not complicated the use of facts. That's also true, isn't' it?
Martin P. Detels, Jr.: It certainly is, Your Honor. And as I recall in the --
Felix Frankfurter: Particularly the other way around. We have said that if a state court as the tax is on -- on a -- uninterrupted sale from one State to another, the fact that a state court rather inclined to sustain a tax for appropriate reasons, if a state court find that a tax is indeed a burden on interstate commerce, that carries a lot of weight here.
Martin P. Detels, Jr.: Well, in the Spector case, as I recall, this Court remanded the case on its first appearance to await an interpretation of Connecticut's law by a Connecticut court not in that case but in some case. Now, here, what is being suggested, I think is inappropriate because a court of the State of Alaska would be the one to determine the construction of a statute of the territorial legislature of the territory of Alaska. And that some 10 years after its enactment and some 10 years after taxes which for all practical purposes at this moment had been paid by the respondents in the form of supersedeas bonds. But I hope to persuade the Court that under either of the two possible constructions and I think there are only two, that this kept tax cannot stand and that a remand would be a formal and useless as well as in this circumstance, an unfair thing. Now, what is the subject or incidence of this tax? It's the prosecution of a line of business, in this case, the operation of a freezer ship. This is to be compared with the tax imposed on land-based coal storage plants and with the tax imposed on land based canneries and floating canneries. None of these statutes is made to depend upon the taking or catching of fish. The territory has admitted in its briefs in this Court -- excuse me, I should say Alaska has admitted that this is a tax on processing activity. So a tax on processing activity must tax process not fishing. The record is also clear that land-based coal storages who from 1949 to 1951 were taxed like the respondents in the same subsection of the same Act. No differentiation, no specific reference to freezer ships. Land-based coal storages operate no catcher boats. They take no fish, whatsoever. They purchase all their fish from independent fishermen. It's obvious that Alaska's tax scheme of which this Section is apart is to tax not the catching or the taking of fish but to tax the processing of the fish after they are taken. The record at 305 and 306 and at 335 and 336 sets forth the fact that the land-based coal storage plants do not engage in fishing activities of any kind. If this tax is laid on the catching of fish, then, the petitioner here has been collecting taxes without warrant from land-based coal storage companies for the 12 years. Now, this record also shows that freezer ships can and do purchase fish from independent fishermen. For all that this record shows they could obtain all their fish in that manner. Now, could a representative of the respondents come before this or any other court and say that they were not engaging in business as a freezer ship merely because they chose to conduct their business by not operating catcher boats. I don't think it could. Now, in addition, Alaska does impose a tax on the catching of fish. And it knows how to specify when it -- intends that to be the taxable event.Chapter 66 of the Session Laws of 1949 is set out as appendix B --
Earl Warren: 66?
Martin P. Detels, Jr.: 66 of 1949 as set out as appendix B to our brief. And Mr. Thurlow referred to it as a regulatory license fee and I think he's correct in that statement. But, it does provide for the requirement of a license and the payment of a fee for any person who fishes commercially for, it takes or attempts to take salmon.
Earl Warren: What is the fee?
Martin P. Detels, Jr.: As it originally enacted, it was $50 for a nonresident fisherman and $5 for a resident fisherman. This Court invalidated that discrimination in Mullaney versus Anderson in 1952. And as it is now in effect, it is -- if I am correct, $15 for a nonresident fisherman and $10 for resident fisherman.
Earl Warren: Your -- do your boats pay that $15 now?
Martin P. Detels, Jr.: The record is silent, Your Honor, but in fact, they have no immunity from it. There is no indication here that they've ever claimed any immunity. I would have to go outside the record to tell the Court that they do.
Earl Warren: Well, I don't -- I don't think it (Inaudible)
Martin P. Detels, Jr.: They do.
Earl Warren: They do pay.
Martin P. Detels, Jr.: We have never contended before any court that Alaska may not impose a tax, a nondiscriminatory tax on the catching of fish within its waters. We just -- we -- our position is that by this legislation, it has not done so. Now --
Hugo L. Black: Has not done what?
Martin P. Detels, Jr.: Has not sought to tax the extraction or severance or taking of fish, the activity which can be taxed under Oliver Iron Mining Company versus Lord.
Earl Warren: Would the -- would the State be entitled to -- without having it consider discriminatory to have -- have two different kinds of taxes, one for -- for those fishermen who -- who catch the salmon within their territorial waters and who take them into the -- into the shore where there'd be no -- no chance of them getting away from taxation on the one hand, and then, another type of taxation, another method of collecting it rather for those who -- who take a ride out, out of the State without any processing in -- in the State?
Martin P. Detels, Jr.: I don't --
Earl Warren: Is there anything discriminatory on the fact that the -- that the kind of tax is -- is different?
Martin P. Detels, Jr.: Well, Your Honor, I think that the territory itself has answered that question in its brief. It says on page 24 of its opening brief, presumably a tax could not be constitutionally devised which is levied only upon fish caught by freezer ships.
Earl Warren: Well, I -- I wouldn't -- I would -- that wasn't my question. In other words, they expect to get so much revenue from -- from the business of -- of catching fish. Would it make any difference if there were two different statutes that were different in -- in form as to those who could be easily policed because they -- all their fish go to the canneries inside Alaska? And another type of statute for those who -- who never get -- take their fish to shore but take them right out to a -- to a ship that's outside of the territorial waters?
Martin P. Detels, Jr.: And tax them at a different rate?
Earl Warren: Well, let's start with -- with approximately the same rate.
Martin P. Detels, Jr.: Well, I think that this Court has said that a discrimination or a differential which is reasonably approximated to a difference in the actual cost of enforcing the tax laws is permitted if you get into discrimination or differential beyond that, it's our position to Commerce Clause would not permit it. This record does contain information as to the difference in the cost of enforcement against the respondents as compared to land-based operators. And it is that in 1949, the first year in which any tax was imposed upon freezer ships, the additional cost of enforcement was $50. In 1950, the second year, the additional cost of enforcement was $100 and the figures do go upwards from 1951 on as a direct result of the quadrupling of the tax rate upon the respondents by Chapter 116 in 1951. Have I answered your question Mr. Chief Justice?
Earl Warren: Well --
Martin P. Detels, Jr.: I'm not (Voce Overlap) --
Earl Warren: Well, you -- used of my understanding to your answer is that they can only have a discrimination to the extent of the additional cost of -- of policing.
Martin P. Detels, Jr.: That's our (Voice Overlap) --
Earl Warren: If it goes beyond that, it is -- it is burden on commerce.
Martin P. Detels, Jr.: That's correct.
Earl Warren: That's the answer to it.
Martin P. Detels, Jr.: Now, I think it's --
Tom C. Clark: What is the State (Inaudible)
Martin P. Detels, Jr.: Well, I -- I would think that the Legislature could classify in that respect and impose a different tax rates, but I would also suppose that the higher tax would have to be imposed on the higher price or more valuable fish whereas what we have here is the opposite of that. The 1% rate on land-based canneries as compared with the 4% rate on the freezer ships --
Tom C. Clark: (Inaudible) kind of price, 1% of canneries (Inaudible) 4% of the canneries.
Martin P. Detels, Jr.: This record is full of testimony, Your Honor, to the effect that the land-based cold storage fish are more valuable. They are eaten in a fresh condition prepared for the table. Now, I think it's inherent in the entire argument of Alaska that a freezer ship is somehow, something less or other than a vessel engaged in navigation or commerce. I do not think that that position can be sustained. For one thing, a freezer ship proceeds from Puget Sound of Bristol Bay at the beginning of the season. While there, it serves as a base for the operations of these smaller catcher boats or for the recede of fish completely independent boats. While there, it loads, freezes and stores salmon and it returns to Puget Sound at the end of the season. But now --
Hugo L. Black: That wouldn't -- that wouldn't make an interstate commerce during the time that was -- they are next to the last of it, I don't quite understand that.
Martin P. Detels, Jr.: Well, I think it is, Mr. Justice Black, and I will try to persuade you in that fact. Well, we concede that respondents are not common carriers. But no -- no commerce case decided by this Court turns on that issue. The respondents' vessels are in the language perhaps of another century trading for their own account. As a matter of fact, common carriage is a comparatively modern byproduct of the industrial evolution and I suggest that vessels trading for their own account were more familiar to the frameworks of the Constitution than common carriers. Michigan-Wisconsin Pipeline Company to cite a recent example of an interstate enterprise held immune from taxation in this Court was not a common carrier. It owned the property which had received and transmitted through its pipelines. I could go on to many other similar examples. Secondly, there is the argument that because these vessels anchor for a period of time that they somehow are removed from commerce and navigation. I note here that there was a different objection made by Alaska at the time of trial where the claim was that they moved too often and were hard to find. I submit to the Court that only in the pipeline cases is there simultaneous loading and transmission in interstate commerce. A common carrier vessel must necessarily store cargo which had as previously loaded while it is loading other cargo. In every case, there is storage as an aspect of carriage of cargo.And if it is refrigerated cargo, there is coal storage.
Tom C. Clark: (Inaudible)
Martin P. Detels, Jr.: They take them to Puget Sound in some instance in Seattle and they are there canned for them.
Tom C. Clark: The same companies.
Martin P. Detels, Jr.: The canneries are owned by other companies but they are canned for the account of the respondents and the respondents retained ownership. Now, can it fairly be said that these vessels while operating in Bristol Bay or elsewhere are removed or withdrawn from commerce and navigation. I think not. And I suggest that if I were to come here in defending a personal injury case brought against the operator of one of these vessels, for an injury sustained during the period that it was operating in Bristol Bay and to urge the Court that the respondents did not warrant the seaworthiness of that vessel to the members of its crew during the period that it was anchored for the purpose of receiving fish, I would get short shrift from this Court and I would deserve short shrift. Navigation does not seize to be navigation because at some temporary purpose which requires the vessel to anchor or more, the principle of the recent case of West versus United States cannot fairly be applied here. Now, this Court has said that the object of the Commerce Clause of the Federal Constitution is that every farmer and every craftsmen shall be encouraged to produce by the certainty that he will have free access to every market in the nation. I submit that that principle is that issue in this case. Concretely, this Court has held that Louisiana could not embargo the shipment of raw Louisiana shrimp for processing in Mississippi plants. That South Carolina could not hamper by regulation. The shipment of raw South Carolina shrimp for processing in Georgia plants.
Charles E. Whittaker: Is this really on the aspect to -- to obstruct transportation assumed that this ship were on the shores for the purpose of taking -- freezing the fish? Then, afterward, they were loaded into a ship for transportation to Seattle. Would that first operation not be local or manufacture of processing well within the power of Alaska to assess?
Martin P. Detels, Jr.: Your Honor, as suggesting that there are two different vessels involved?
Charles E. Whittaker: Well, I'm asking if there is a distinction between the operations, which is tantamount to two operations - One, freezing, and the other that subsequent transportation and commerce, the first being local in character and subject to regulation by the power of the State.
Martin P. Detels, Jr.: Well, it's certainly local in the sense that it occurs within the territorial jurisdiction under the assumption of the Ninth Circuit Court of Appeals if there were two separate vessels involved. It appears to me that we would have only the discrimination issue to place before this Court. But the other issue is that when these vessels are loaded aboard, there is -- when these salmon are loaded aboard the respondents' vessels, they are committed irrevocably to interstate transportation. The processing which is performed to the extent that it is a process is carried on aboard that vessel. And under other decisions of this Court to which I will refer, that cannot be separated out. This Court held in the Michigan-Wisconsin Pipeline case that Texas could not tax the receipt of natural gas in Texas for transmission to and distribution in other States. It held in Joseph versus Carter and Weeks and other cases that New York could not tax the compensation received by stevedoring companies from the loading or discharging of cargo in interstate or foreign commerce. The purpose and effect, as we hope to demonstrate of the Alaska tax here involved is to promote the processing of Alaska of raw materials, in this case salmon, by taxing their preservation for later canning in another State. And the activities upon which the tax is laid occur after they are loaded aboard the vessel in which they are in every instance transported in interstate commerce. To validate this tax would be to make the borders of Alaska an obstruction to the flow of commerce. Now, the Court of Appeals decided this case by answering what it found to be the critical question whether the activity of freezing and cold storing of fish while lying at anchor in territorial waters, preparatory to transporting such fish to the State of Washington is an inseparable part of interstate commerce, and it answered that in the affirmative that it was an essential part of interstate commerce. Now, first and most obviously, all activities in interstate commerce take place within the boundaries of some State except as they may occur on the high seas. Whether they are an integral part of interstate commerce depends on whether there can be a realistic separation. In the Carter and Weeks case, this Court said, "Transportation in commerce begins at the least with loading.Loading is preliminary and essential to transportation." It's conceded here that the only activity of the respondents which takes place prior to loading is the catching of fish and I think that it's conceded that this statute is not imposed on that Act.
Tom C. Clark: You have to (Inaudible)
Martin P. Detels, Jr.: You have to preserve them in some manner.
Tom C. Clark: (Inaudible)
Martin P. Detels, Jr.: No. The federal law requires that salmon be preserved by freezing, icing, salting or some other method within 48 hours of being killed and the laws of nature require the same thing in any event.
Tom C. Clark: What did they (Inaudible)
Martin P. Detels, Jr.: Yes.
Tom C. Clark: (Inaudible)
Martin P. Detels, Jr.: That's correct, Your Honor.
Tom C. Clark: (Inaudible)
Martin P. Detels, Jr.: No. These fishes are all frozen in the realm without any sort of beheading or cleaning of any kind.
Tom C. Clark: How long (Inaudible)
Martin P. Detels, Jr.: Pardon Your Honor?
Tom C. Clark: How long supposes they have been (Inaudible)
Martin P. Detels, Jr.: The number of days during which these vessels have operated in waters north and the south boundary of Alaska which was the only thing we find we could agree upon seven years ago appears in this record at -- it's Exhibit 4 on page 45 and I think that Mr. Thurlow has correctly stated that it varies from about 25 to as many as 55 or 60. Now, in this case, the freezing and the storage take place after the loading has occurred. The transportation is impossible as well as unlawful without the preservation by freezing or otherwise. And here again, I reiterate, there is no challenge to the power of Alaska to levy a tax on the taking of fish within its waters. To the extent that it has levied such a tax in Chapter 66, that tax is being paid by the respondents. It's Alaska -- pardon me Your Honor.
Charles E. Whittaker: (Inaudible) upon in line with business mainly freezer ships, doing business in Alaska, a 4% of the value of fish and if you're doing business in Alaska through your catcher boats, wouldn't that be a tax upon the privilege and then direct them perhaps but a tax upon the privilege of taking fish if the statute be given that interpretation?
Martin P. Detels, Jr.: Well, I think that that is the reasoning of the Court of Appeals in its first decision in effect. I -- I would attack that problem from this standpoint. This Court has said that where you have local activity related to interstate commerce, you may tax the local activity but you may not buy the reach or measure of the tax. Tax the interstate aspects and the amount of the tax may not be increased because of the interstate business done, Cooney versus Mountain States Telegraph Company was such a case. I think that this Court has also helped me with that problem in the Michigan-Wisconsin Pipeline case because it has said that a taxpayer has received benefits from the exercise of state police power and protection is not material to a -- a Commerce Clause question. That is material to a -- an attack under the Due Process Clause. In the Pipeline case, the tax -- the taxing authority emphasized the conservation and proration measures which benefited the taxpayer. This Court said that though the enforcement of these laws has been in the public interest and in the interest of the industry of which the taxpayer was a part, is only relevant to show that the essential requirements of due process have been met and it does not bear on the validity of the tax under the Commerce Clause. Now, in the Michigan-Wisconsin case, the holding of the Court was not that Michigan-Wisconsin was not engaged in local activities which might form the basis for a tax, but that the State had delayed the incidence of the tax beyond the point where local activity had seized and interstate activity had began. In that case, Michigan-Wisconsin compressed, cool, scrub and dehydrated gas which had received from the outlet of a local gasoline plant and it transported it over its lines than into other States. The case also involved a second taxpayer, Panhandle Eastern Pipeline Company whose activities were determined by this Court and by the parties to be identical from a constitutional standpoint to Michigan-Wisconsin. Panhandle in fact made local sales within taxes of gas that it received in the manner which I've just described. Now, here, as also in Michigan-Wisconsin, there is the possibility of a multiple burden. There is not only the possibility in one sense, a multiple burden has occurred. If Alaska may tax the storing and freezing of this salmon, then, certainly Washington may tax their cold storage because they are cold stored in Washington while they are awaiting discharge to be canned. And it was that possibility of a multiple burden which this Court also considered in the Michigan-Wisconsin case as an additional reason for invalidating the tax and in many other cases as well. The power to tax a transaction forming an unbroken process of interstate commerce is in the Congress and not in the States or in a territory. Now, as to the discrimination point --
Felix Frankfurter: Before you move on to that.
Martin P. Detels, Jr.: Yes, Your Honor.
Felix Frankfurter: Suppose that there was a sale of -- suppose the -- Alaska just taxed the transaction of sale to the freezer ships, a lot of independent fellows pulling up a lot of salmon and selling it, would the sale tax imposed upon and concededly whatever they buy is committed to interstate commerce? Is it before the sales tax or whatever you call it, use -- I mean sales tax?
Martin P. Detels, Jr.: The tax is on the sale from an independent fisherman to the respondents.
Felix Frankfurter: Yes, but (Voice Overlap) --
Martin P. Detels, Jr.: And if it takes place in Alaska --
Felix Frankfurter: Yes, although --
Martin P. Detels, Jr.: I would see no basis for resisting it.
Felix Frankfurter: Although you include my proposition that concededly all they buy, is it ones committed to interstate commerce?
Martin P. Detels, Jr.: Well, in essence, that was the situation in (Inaudible) versus Greenwood if I'm not mistaken involving a cotton broker who paid an occupation tax where all of the cotton that he purchased was ultimately shipped out of the State.
Felix Frankfurter: But let's -- the ship are out of the State if he sends him to the territory by a store and that he could have been subjected to an occupation plant, could he?
Martin P. Detels, Jr.: No, Your Honor.
Felix Frankfurter: So I can illustrate how nice the distinctions are, aren't they?
Martin P. Detels, Jr.: They are very nice and as Your Honor said in a case which I can't recall right now, sometimes the language describes the result rather than process of reasoning.
Felix Frankfurter: But you think you -- you would be pretty clear that a sales tax that would be within the power of the State.
Martin P. Detels, Jr.: Under their conditions Your Honor described, yes.
Felix Frankfurter: Yes.
Martin P. Detels, Jr.: And I -- I don't think that that's any part of our position here --
Felix Frankfurter: No, no. I didn't mean to suggest. I just want to (Voice Overlap) --
Hugo L. Black: You would know a distinction there I guess as I gather the questions. You say the sales tax was permissible but use tax, couldn't it, by the processor?
Martin P. Detels, Jr.: Well, if there is a transfer of title.
Hugo L. Black: Yes. Transfer of sales tax --
Felix Frankfurter: Was that transferred?
Hugo L. Black: -- of one thing, the use tax for the other.
Martin P. Detels, Jr.: Well, I --
Hugo L. Black: (Voice Overlap) would be to learn.
Martin P. Detels, Jr.: I understood Mr. Justice Frankfurter to describe a sale which took place entirely within Alaska.
Hugo L. Black: That's right.
Martin P. Detels, Jr.: I could see no basis for attacking the application of the sales.
Hugo L. Black: So What about a used tax on the boat?
Martin P. Detels, Jr.: The used tax --
Hugo L. Black: -- processor -- for process?
Felix Frankfurter: Within the water?
Hugo L. Black: Within the waters.
Martin P. Detels, Jr.: A tax on the use --
Hugo L. Black: That's right.
Martin P. Detels, Jr.: -- of this vessel within the waters.
Hugo L. Black: That's right.
Martin P. Detels, Jr.: The use of boats (Overlap) --
Hugo L. Black: Well, in that sense I think that's what we have here.
Martin P. Detels, Jr.: I -- I think -- I don't think so.
Hugo L. Black: By the way I understand it.
Martin P. Detels, Jr.: This Court -- this Court has permitted taxes which have been described as a property tax or an intangible tax under circumstances not greatly different from this case without the discrimination point which I would like to get to at this time.
Felix Frankfurter: But -- just to go to this -- this little cite that if it were, I -- I am assuming that the sales tax which I hypothesized wouldn't be imposed not on the seller but on the buyer. Would that make a difference to you?
Martin P. Detels, Jr.: I don't believe so, Your Honor.
Felix Frankfurter: Alright.
Martin P. Detels, Jr.: In practical operation, this tax discriminates against the interstate transportation of salmon caught in Alaskan waters for canning outside of Alaska and in favor of the canning of such salmon in Alaska. It makes these classifications among the persons engaged in the freezing of salmon.First, freezer ships taxed at the rate of 4% of the value of the salmon. Second, land-based coal storage plants taxed at the rate of 1% provided the salmon are not later canned in Alaska and thirdly, canneries which are not taxed at all with respect to the freezing of salmon which they later can in Alaska. We submit that if in a single statute, a tax of 1% were imposed for processing fish by freezing with a further provision that if a fish were canned in another State, the tax on freezing would be 4%, the invalidity would be clear.
Felix Frankfurter: But suppose the statutes -- suppose the statute such as you've just stated, would make it all of -- would make the discrimination between freezing and canning wholly within the State, no interstate commerce problem. But on the phase of the statute such a statute would be violated of the denial of equal protection?
Martin P. Detels, Jr.: I don't believe so, Your Honor. The State could discriminate. It could encourage canning at the expense of freezing or vice versa.
Felix Frankfurter: Well, how do we know from the -- figure to the statute -- how do I know that nobody could be more ignorant about this processing than I am? Well, how do I know merely from reading to the statute that the distinction, the differentiation and the taxing rate didn't have some relation to either the quality of the fish or the market of the fish or other taxes which in the light of industry and fisheries -- of the fishing industry are relevant taxes?
Martin P. Detels, Jr.: Well, in this case, you know that because the territory of Alaska had no power to legislate with respect to fisheries.
Felix Frankfurter: Well --
Martin P. Detels, Jr.: It had no proprietary interest, it had no police power. It was prohibited --
Felix Frankfurter: Well, but referring on this page of your argument, we are -- we are outside of the covered soft domain and merely on the question of -- of discrimination. How do I know that assuming that is a matter of the Commerce Clause, there is no barrier in the way of -- of the taxation? How do we know that the difference within the tax rates have not some relation to the difference in the benefits of a cause, of a potential profit or the relation of -- of the process and canning as against freezing to important difference in -- in life.
Martin P. Detels, Jr.: Well, as applied to Alaska, we can know that because the White Act prohibited Alaska from denying any person, any United States citizen the right to take or preserve fish on a basis of substantial equality. And both the District Court for Alaska, the Court of Appeals for the Ninth Circuit and this Court have said in essence that negatives any police power or whatever. And when the police power is negative, the power to encourage one form of fisheries activity as opposed to another disappears with it I would submit.
Felix Frankfurter: Now forget about the White Act. We didn't have to pass on that in the -- in the Indian case, didn't we have?
Martin P. Detels, Jr.: No. But this has come up in connection with --
Felix Frankfurter: I -- I understand that. I quite (Inaudible)
Martin P. Detels, Jr.: Now, we submitted to the territory and interrogatory in which we asked them what differences they relied upon to support the classification that they made in their tax laws as against these respondents. And their answer appears and it is not as the petitioner's brief would have one believe the offhand opinion of a subordinate tax official. It is a sworn answer to an interrogatory by a party. And I think the whole tax of the basis for this classification is of interest but most especially the part appearing at the bottom of page 259 and the top of 260. It says, "If all of the fish frozen aboard freezer ships or canned or processed in Alaska instead of the States, it would require a sizable industry to care for them aside from the fact that the territory would collect about twice the tax that the freezer ships are now paying." Now, this Court has at least twice considered legislation which had the same objective and the same effect as this Act. First, in the case of Foster-Fountain Packing Company versus Haydel, the facts of which I described a few minutes ago. In that case, Louisiana enacted a statute which prohibited the export of shrimp from which the heads and holes have not been removed from the State. But it permitted the export without restriction once the heads and holes have been removed. This Court found that the purpose and intent of the Act was to preserve the business of processing Louisiana shrimp for Louisiana processors at the disadvantage of shrimp processing plants in Biloxi and it said that if the facts bear out, the allegations of the complaint and the affidavits, the case was before the Court on a demurrer, then, this case -- this Act cannot stand. A few years later in Toomer versus Witsell, it had before it Section 3414 of the then South Carolina Code by which South Carolina required that vessels taking shrimp within the waters of the State dock, unload, packed and stamped their catch before removing it from the State. This Court found that the necessary effect of that requirement would be to inhibit the free export of South Carolina shrimp to Georgia for processing in Georgia plants and that it invalidated that particular section of the South Carolina Code. Now, at the same time, it validated a poundage tax of one-eighth of a cent per pound imposed on the taking of all shrimp in its waters by whomever taken and regardless of where it processed. And of course, there can be no objection to such attacks but that is not the tax before the Court at this time. Now, the differentiation which the trial judge made, the distinction he made in not following these cases was that they were regulatory measures not tax measures. And of course, this Court has on many, many occasions said that the tax power may not be used to accomplish of forbidden purpose. In Freeman versus Hewitt, it pointed out that a burden on interstate commerce is none the lighter and no less objectionable because it is imposed by a State under the taxing power rather than under manifestation of police power in the conventional sense. Alaska here is seeking to accomplish what this Court denied to South Carolina and to Louisiana by using the tax rather than the regulatory power. And its action should receive the same treatment upon this Court. Now, with reference to whether or not the freezing of fish for later canning in Alaska is a substantial activity, there are three witnesses who speak of that. Two of those witnesses were produced by the petitioner here and the fair essence of their testimony is that this occurs with regularity in Alaska under two circumstances. It occurs first when fish suitable for canning but not for sale as fresh, frozen fish are received at the beginning of the season prior to the time the canneries go into operation, and it happens secondly when there is a large run of fish. And the canning facilities of the canneries are inadequate to handle the fish as they are received. Now, there is some testimony that this is an isolated thing. There is no testimony from which the Court confine that it's 1% or 2% or 5% or any percent of the business of land-based cold storage plants. But, in one sense, the activity of these respondents is isolated. Exhibit 17 in the record at page 57, we'll show by mathematical process that the share of the Alaska pack of salmon represented by the catch of all freezer ships, not just respondents amounts to exactly 1.3%.
Hugo L. Black: You say page 57?
Martin P. Detels, Jr.: 57 Your Honor. Now, the discrimination in charging respondents 4% for freezing fish which are canned in Washington as opposed to no tax with respect --
William J. Brennan, Jr.: (Inaudible)
Martin P. Detels, Jr.: Well, Your Honor, I totalled the number of cases of salmon appearing in Exhibit 17.
William J. Brennan, Jr.: (Inaudible)
Martin P. Detels, Jr.: On page 57 of the record.
William J. Brennan, Jr.: (Inaudible)
Martin P. Detels, Jr.: 17 is a part of the same physical page.
William J. Brennan, Jr.: (Inaudible)
Martin P. Detels, Jr.: By totalling the number of cases for each of the three varieties of canning operations, you can determine that's freezer ships account for 1.3% of the Alaska canned salmon pack.
William J. Brennan, Jr.: (Inaudible)
Martin P. Detels, Jr.: Cases of 48 one-pound tens of salmon.
William J. Brennan, Jr.: (Inaudible)
Martin P. Detels, Jr.: Those are the number of units. Number of --
William J. Brennan, Jr.: (Inaudible)
Martin P. Detels, Jr.: Yes, sir. Now, in the light of Alaska's failure to tax the freezing of salmon for later canning in Alaska, what significance can this Court give to the fact that it imposes a tax at the rate of 6% on the canning of those fish? We submit that it can give no significance to that for three reasons. One, there can be no comparison between how a State treats its local commerce and how it treats interstate commerce. This Court has said once again in Freeman versus Hewitt that those are incomparable. Secondly, the record shows in Exhibit 8 that Washington taxes the canning of those ships and the canning of those salmon and respondents pay that tax. That appears at page 47 of the record. That Washington for the time being has imposed a tax which added to the 4% imposed upon respondents by Alaska that the total of those two taxes doesn't equal 6% is of no constitutional significance because there is no constitutional inhibition on Alaska -- on Washington increasing its tax rate to any percentage that it sees fit to do so.
Hugo L. Black: Has there been any challenge to the Washington tax?
Martin P. Detels, Jr.: No, there has not Your Honor.
Hugo L. Black: What precisely does it tax?
Martin P. Detels, Jr.: It taxes manufacturing.
Hugo L. Black: Where?
Martin P. Detels, Jr.: In Washington.
Hugo L. Black: It takes place where?
Martin P. Detels, Jr.: In Washington.
Hugo L. Black: In Washington?
Martin P. Detels, Jr.: Yes. These fishes are all canned in Washington.
Hugo L. Black: Does it impose any -- attempt to impose any tax on the freezing?
Martin P. Detels, Jr.: No, it doesn't Your Honor.
Felix Frankfurter: Does the economic factor of the freezing enter into what is tax in Washington?
Martin P. Detels, Jr.: Well, aside from the fact that there could be no fish to can --
Felix Frankfurter: I understand that. What I mean is --
Martin P. Detels, Jr.: No, I don't think so. I think the answer is no.
Charles E. Whittaker: Did your (Inaudible) buy fish from shore-based reserves in Alaska?
Martin P. Detels, Jr.: As far as this record shows Your Honor, I think there is no evidence to that effect.
Charles E. Whittaker: If you did, then, those fish would have undergone a tax in Alaska under the statute, wouldn't it?
Martin P. Detels, Jr.: Of 1%
Charles E. Whittaker: -- before the commerce began.
Martin P. Detels, Jr.: Of 1%.
Charles E. Whittaker: Yes. Before the commerce to -- to Seattle began.
Martin P. Detels, Jr.: That is true. There is evidence in the record and I can't point to the record page at this moment. In the testimony of Wallis George to the effect that frozen salmon has been shipped from his cannery to Seattle for canning in Seattle. But the testimony is not -- that goes no further than I've just stated. Finally, with respect to the discrimination point is the matter which I referred to earlier that the tax on the intrastate portion of an interstate enterprise must be imposed solely on account of the local activity and may not be increased because of interstate activity or out of state activity. And by referring to this 6% tax which it imposes on its own canneries, Alaska is asking this Court to give significance to the fact that the respondents also can their fish and justify the tax on that basis when that activity takes place in Washington and is taxed by the State of Washington. We ask the Court --
Hugo L. Black: (Voice Overlap) your question number two dependent upon the ruling in any way on your question number one?
Martin P. Detels, Jr.: I think not Your Honor.
Hugo L. Black: Is there an alternative?
Martin P. Detels, Jr.: There are alternatives. We ask the Court to affirm the judgment below on the ground first that the freezing and storing of these fish taking place after they're loaded aboard the respondents' vessels is an integral part of interstate commerce that there can be no realistic separation and we rely primarily on the Michigan-Wisconsin Pipeline case which the Ninth Circuit Court of Appeals thought applicable. Secondly, we asked the Court to affirm the judgment on the ground that in practical operation, this tax discriminates against the shipment of raw salmon from Alaska for processing in another State. Thank you.